Citation Nr: 1341527	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  10-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.   Entitlement to an initial rating in excess of 20 percent for intervertebral disc syndrome (IVDS), status post discectomy and fusion of L5-and S1.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative arthritis of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from October 1985 to May 2008. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008  rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, as relevant, granted service connection for IVDS, status post discectomy and fusion of L5-and S1, with an initial rating of 20 percent; left lower extremity sensory deficit with an initial rating of 10 percent; and degenerative arthritis of the cervical spine with an initial rating of 10 percent, all effective June 1, 2008. 

In March 2009, the Veteran entered a notice of disagreement as to the propriety of the initially assigned ratings for the aforementioned disabilities and a statement of the case was issued in January 2010.  However, in his March 2010 substantive appeal (VA Form 9), he limited his appeal to the two issues noted on the title page of this decision.  While the Veteran did not perfect his appeal as to the issue of the propriety of the rating assigned to his left lower extremity sensory deficit disability, as the Rating Schedule directs VA to evaluate associated objective neurologic abnormalities when evaluating spine disabilities, such will be evaluated in connection with the Veteran's claim for a higher initial rating for his IVDS.  See 38 C.F.R. § 4.71, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2013).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the current nature and severity of his back and neck disabilities.  In this regard, the Board observes that, while a January 2010 VA examination for a traumatic brain injury noted some findings pertinent to such disabilities (to specifically include neurologic findings), he was last examined by VA in January 2008 for the purposes of evaluating his back and neck disabilities.    However, such examination took place during his military service.  In addition, there are no post-service treatment records dated since December 2009 associated with the Veteran's claims file.  Finally, in November 2013 the Veteran's representative asserted that the Veteran's disabilities were worse than originally rated.  When the available evidence is too old for an evaluation of the claimant's current condition VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).   Therefore, the Board finds that the Veteran should be scheduled for a new VA examination to determine the current severity of his service-connected IVDS and degenerative arthritis of the cervical spine.
 
As noted above, there are no post-service treatment records associated with the Veteran's claims file since December 2009.  Additionally, at his January 2010 VA examination for a traumatic brain injury, it was noted that the Veteran was consulting with a pain specialist for his back disability.  Therefore, while on remand, he should be afforded an opportunity to identify any VA or non-VA healthcare provider who treated him for his IVDS and cervical spine disabilities dated from December 2009 to the present.  Thereafter, all identified records, to include those from the Charleston, South Carolina, VA Medical Center dated from December 2009 to the present, should be obtained for consideration in his appeal. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records referable to his IVDS and cervical spine disability dated from 2009 to the present.  After securing any necessary authorization from him, obtain all identified treatment records, to include those from the Charleston, South Carolina, VA Medical Center dated from December 2009 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the foregoing, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his IVDS, status post discectomy and fusion of L5-and S1, and degenerative arthritis of the cervical spine.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's IVDS, status post discectomy and fusion of L5-and S1, and degenerative arthritis of the cervical spine disabilities.  The examiner should also address the nature and severity of all associated objective neurologic abnormalities, to include the left lower extremity sensory deficit, any other neurologic abnormalities of the upper and/or lower extremities, erectile dysfunction, and/or bladder or bowel impairment associated with the service-connected IVDS, status post discectomy and fusion of L5-and S1, and degenerative arthritis of the cervical spine disabilities.

The examiner should also state whether the Veteran has IVDS of the lumbar and/or cervical spines.  If so, for each spinal segment affected, the examiner should state whether this IVDS has previously resulted in incapacitating episodes, and if so, the duration of the episodes over the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  This should also be addressed for each year beginning in June 2008 to the present.

The examiner should also specifically address the impact the IVDS, status post discectomy and fusion of L5-and S1, and degenerative arthritis of the cervical spine, and any associated neurologic abnormalities, has on the Veteran's employability.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

